        Case 1:18-cv-01261-DAD-JLT Document 46 Filed 07/20/20 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CRISTOBAL GARCIA, an individual, on                 )   Case No.: 1:18-cv-1261-DAD JLT
     behalf of himself and all other similarly situated, )
12                                                       )   ORDER GRANTING APPROVAL OF THE
                    Plaintiff,                           )   CLASS NOTICE
13                                                       )
             v.                                          )
14                                                       )   (Doc. 45)
     SCHLUMBERGER LIFT SOLUTIONS, et al., )
15                                                       )
                    Defendants.                          )
16                                                       )

17          On July 17, 2020, Plaintiff filed the revised class notice for the Court’s approval. (Doc. 45)
18   Review of the notice indicates it includes the revisions required by the Court. In addition, the class
19   notice contains the information required by Rule 23 of the Federal Rules of Civil Procedure, including:
20   the nature of the action, the settlement class preliminarily certified by the Court, the claims to be
21   resolved, representation by counsel, how a class member may comment or object to the settlement,
22   deadlines for responses, and the binding effect of a class judgment. For these reasons, the revised Class
23   Notice is APPROVED.
24
25   IT IS SO ORDERED.
26      Dated:     July 20, 2020                                 /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
